DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
Claims 1-8, 10, and 15 have been cancelled.

The rejection of claims 9, 12, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al.(U.S. Patent Application Publication 2003/0180302) is withdrawn in view of the claim amendments.
The rejections of claims 9-16 under 35 U.S.C. 103 as being unpatentable over various combinations of Wolf et al. (U.S. Patent Application Publication 2003/0180302), Kobeliak et al. (U.S. Patent Application Publication 2015/0033371), Dunia et al. (U.S. Patent No. 10,059,748), and Hillman et al. (U.S. Patent No. 6,074,843) are withdrawn in view of the claim amendments.

Specification
The abstract of the disclosure is objected to because applicant’s response provides an amended abstract embedded within their remarks and not on a separate sheet as required by at MPEP 714(II)(B) and 37 CDR 1.72(b).  In addition, the amended abstract does not correct the previously identified problem that no sequence identifier is provided for the sequence disclosed in the abstract.  Appropriate correction is required.  

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim identifies two different sequences as corresponding to SEQ ID NO: 11.  (See lines 6-7 of the claim.)  It appears that the KMTRAQRRAAARRNRWTAR sequence corresponds to SEQ ID NO: 12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Example 1 and Figures 1A-P and 2A-F disclose that a TAT-GILZ fusion protein promoted hair growth and induced hair follicle formation.  However, this example doesn’t identify the structure of the GILZ protein.  It is unknown what GILZ proteins and fragments would have the required activity and the specification does not provide any guidance or direction.  The specification does not disclose that these hair growth and follicle formation 
Applicant’s response did not address this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites formulating as a biodegradable polymeric microneedle which implies microneedle injection but does not clearly recite administering by microneedle injection.  See by comparison claim 13.  Claim 14 is unclear.  
Applicant’s response did not address this rejection.





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa